Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem et al. (US 2007/0060989).

3.	Addressing claim 1, Deem discloses a localized fat destroying method comprising: 
preparing a hypotonic solution (see [0018], [0066] and Fig. 8A); 
injecting the hypotonic solution into a local fat tissue using a multi-needle; expanding the fat cells while the hypotonic solution injected into the fat tissue is injected into the fat cells by an osmotic pressure phenomenon 
destroying the expanded fat cells by ultrasonic waves by applying the ultrasonic waves to the fat tissue (see abstract, [0015], [0017] and [0061]).

4.	Addressing 2, Deem discloses:	
wherein the destroying of the expanded fat cells by ultrasonic waves includes: destroying the expanded fat cells or inducing the destruction thereof by applying an impact caused by resonance to the expanded fat cells and destroying or dissolving the fat cells by applying high-intensity focused ultrasonic waves to the fat cells applied with the impact caused by resonance (see [0009-0010], [0019],  [0132]; focus is high intensity; apply high frequency focus ultrasound cause cavitation in target fat tissue as cavitation/bubbles burst it cause resonance that destroy fat cells).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (US 2007/0060989) and in view of Bornhoeft, III et al. (US 5,049,440). 

7.	Addressing claim 3, Deem does not disclose saline solution is a 0.3 to 0.4% NaCl solution. 0.1 to 1.0% NaCl solution is a common hyponotic solution. Bornhoeft explicitly discloses 0.3 to 0.4% NaCl solution (see col. 4, lines 26-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deem to have a 0.3 to 0.4% NaCl solution as taught by Bornhoeft because this is the prefer amount of NaCl in hyponotic solution. See the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below. Hyponotic solution with NaCl solution of 0.1 to 1.0% is commonly use.  

Allowable Subject Matter

Claim 5 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0087550 (see [0027] and Table 4 on page 3; 0.3 to 1.0 NaCl solution).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793